Exhibit 8 POWER OF ATTORNEY The undersigned hereby appoints Ivan Kaufman and Paul Elenio, jointly and each of them severally, to be his true and lawful attorney-in-fact and agent to execute and file with the Securities and Exchange Commission any Schedule 13D, Schedule 13G, any settlement agreement, any amendments to any of the foregoing and any related agreement or documentation which may be required or advisable to be executed or filed in his individual capacity as a result of the undersigned's beneficial ownership of, or participation in a group with respect to, securities directly or indirectly beneficially owned by Arbor Realty Trust, Inc. or any of its affiliates, of CBRE Realty Finance, Inc., and granting unto said attorney-in-fact and agent full power and authority to do and perform each and every act and thing which he might or could do in person, hereby ratifying and confirming all that said attorney-in-fact and agent may lawfully do or cause to be done by virtue hereof.The authority of Ivan Kaufman and Paul Elenio under this Power of Attorney shall continue with respect to the undersigned in perpetuity unless revoked earlier in writing. Date: January 24, 2008 /s/Gregg A. Cohen Name:Gregg A. Cohen POWER OF ATTORNEY The undersigned hereby appoints Ivan Kaufman and Paul Elenio, jointly and each of them severally, to be his true and lawful attorney-in-fact and agent to execute and file with the Securities and Exchange Commission any Schedule 13D, Schedule 13G, any settlement agreement, any amendments to any of the foregoing and any related agreement or documentation which may be required or advisable to be executed or filed in his individual capacity as a result of the undersigned's beneficial ownership of, or participation in a group with respect to, securities directly or indirectly beneficially owned by Arbor Realty Trust, Inc. or any of its affiliates, of CBRE Realty Finance, Inc., and granting unto said attorney-in-fact and agent full power and authority to do and perform each and every act and thing which he might or could do in person, hereby ratifying and confirming all that said attorney-in-fact and agent may lawfully do or cause to be done by virtue hereof.The authority of Ivan Kaufman and Paul Elenio under this Power of Attorney shall continue with respect to the undersigned in perpetuity unless revoked earlier in writing. Date: January 24, 2008 /s/Alan De Rose Name:Alan De Rose POWER OF ATTORNEY The undersigned hereby appoints Ivan Kaufman and Paul Elenio, jointly and each of them severally, to be his true and lawful attorney-in-fact and agent to execute and file with the Securities and Exchange Commission any Schedule 13D, Schedule 13G, any settlement agreement, any amendments to any of the foregoing and any related agreement or documentation which may be required or advisable to be executed or filed in his individual capacity as a result of the undersigned's beneficial ownership of, or participation in a group with respect to, securities directly or indirectly beneficially owned by Arbor Realty Trust, Inc. or any of its affiliates, of CBRE Realty Finance, Inc., and granting unto said attorney-in-fact and agent full power and authority to do and perform each and every act and thing which he might or could do in person, hereby ratifying and confirming all that said attorney-in-fact and agent may lawfully do or cause to be done by virtue hereof.The authority of Ivan Kaufman and Paul Elenio under this Power of Attorney shall continue with respect to the undersigned in perpetuity unless revoked earlier in writing. Date: January 24, 2008 /s/David J. Heymann Name:David J. Heymann POWER OF ATTORNEY The undersigned hereby appoints Ivan Kaufman and Paul Elenio, jointly and each of them severally, to be his true and lawful attorney-in-fact and agent to execute and file with the Securities and Exchange Commission any Schedule 13D, Schedule 13G, any settlement agreement, any amendments to any of the foregoing and any related agreement or documentation which may be required or advisable to be executed or filed in his individual capacity as a result of the undersigned's beneficial ownership of, or participation in a group with respect to, securities directly or indirectly beneficially owned by Arbor Realty Trust, Inc. or any of its affiliates, of CBRE Realty Finance, Inc., and granting unto said attorney-in-fact and agent full power and authority to do and perform each and every act and thing which he might or could do in person, hereby ratifying and confirming all that said attorney-in-fact and agent may lawfully do or cause to be done by virtue hereof.The authority of Ivan Kaufman and Paul Elenio under this Power of Attorney shall continue with respect to the undersigned in perpetuity unless revoked earlier in writing. Date: January 24, 2008 /s/Neil H. Koenig Name:Neil H. Koenig POWER OF ATTORNEY The undersigned hereby appoints Ivan Kaufman and Paul Elenio, jointly and each of them severally, to be his true and lawful attorney-in-fact and agent to execute and file with the Securities and Exchange Commission any Schedule 13D, Schedule 13G, any settlement agreement, any amendments to any of the foregoing and any related agreement or documentation which may be required or advisable to be executed or filed in his individual capacity as a result of the undersigned's beneficial ownership of, or participation in a group with respect to, securities directly or indirectly beneficially owned by Arbor Realty Trust, Inc. or any of its affiliates, of CBRE Realty Finance, Inc., and granting unto said attorney-in-fact and agent full power and authority to do and perform each and every act and thing which he might or could do in person, hereby ratifying and confirming all that said attorney-in-fact and agent may lawfully do or cause to be done by virtue hereof.The authority of Ivan Kaufman and Paul Elenio under this Power of Attorney shall continue with respect to the undersigned in perpetuity unless revoked earlier in writing. Date: January 24, 2008 /s/Gerald L. Nudo Name:Gerald L. Nudo POWER OF ATTORNEY The undersigned hereby appoints Ivan Kaufman and Paul Elenio, jointly and each of them severally, to be his true and lawful attorney-in-fact and agent to execute and file with the Securities and Exchange Commission any Schedule 13D, Schedule 13G, any settlement agreement, any amendments to any of the foregoing and any related agreement or documentation which may be required or advisable to be executed or filed in his individual capacity as a result of the undersigned's beneficial ownership of, or participation in a group with respect to, securities directly or indirectly beneficially owned by Arbor Realty Trust, Inc. or any of its affiliates, of CBRE Realty Finance, Inc., and granting unto said attorney-in-fact and agent full power and authority to do and perform each and every act and thing which he might or could do in person, hereby ratifying and confirming all that said attorney-in-fact and agent may lawfully do or cause to be done by virtue hereof.The authority of Ivan Kaufman and Paul Elenio under this Power of Attorney shall continue with respect to the undersigned in perpetuity unless revoked earlier in writing. Date: January 24, 2008 /s/Robert M. Pascucci Name:Robert M. Pascucci POWER OF ATTORNEY The undersigned hereby appoints Ivan Kaufman and Paul Elenio, jointly and each of them severally, to be his true and lawful attorney-in-fact and agent to execute and file with the Securities and Exchange Commission any Schedule 13D, Schedule 13G, any settlement agreement, any amendments to any of the foregoing and any related agreement or documentation which may be required or advisable to be executed or filed in his individual capacity as a result of the undersigned's beneficial ownership of, or participation in a group with respect to, securities directly or indirectly beneficially owned by Arbor Realty Trust, Inc. or any of its affiliates, of CBRE Realty Finance, Inc., and granting unto said attorney-in-fact and agent full power and authority to do and perform each and every act and thing which he might or could do in person, hereby ratifying and confirming all that said attorney-in-fact and agent may lawfully do or cause to be done by virtue hereof.The authority of Ivan Kaufman and Paul Elenio under this Power of Attorney shall continue with respect to the undersigned in perpetuity unless revoked earlier in writing. Date: January 24, 2008 /s/William F. Regan Name:William F. Regan
